DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remark
The following Non-Final Office Action supersedes the previous Non-Final Office Action that was mailed on 04/12/2021. This new action is necessitated by minor discrepancy discovered with respect to the ‘title of rejection’ for claims 1-4, 10-14 and 20. In the last Office Action, claims 1-4, 10-14 and 20 were inadvertently rejected under 35USC§103, but this title of rejection has now been changed to 35USC§102 because the applied prior art reference actually anticipates the claimed invention of claims 1-4, 10-14 and 20 as demonstrated in the rejection of the claims.

Status of Claims
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10667029. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope, and they are directed toward ‘common subject matter’.
The following chart illustrates how the claims of the instant application compare with corresponding claims of the US Patent 10667029.
Instant Application 15931287
U.S. Pat. No. 10667029
1. An audio headset, the headset comprising: a headband; and ear cups coupled to the headband, wherein each ear cup is coupled to the headband utilizing an internal gimbal, said cup frame coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, wherein an only mechanical coupling between the ear cup and the headband is via the internal gimbal and the headband slide. 



2. The system of claim 1, wherein the internal gimbal extends into an aperture in a pad frame in the ear cup. 
3. The system of claim 1, wherein the internal gimbal comprises a tip that is wider than its base. 
4. The system of claim 3, wherein the tip is rounded. 
5. The system of claim 1, wherein the headband comprises headband endcaps at each end of the headband. 
6. The system of claim 5, wherein a headband slide is coupled to each headband endcap. 
7. The system of claim 6, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure. 
8. The system of claim 6, wherein each headband slide is coupled to a headband endcap via a headband pivot. 
9. The system of claim 8, wherein the headband pivot provides rotational motion of the ear cups with respect to the headband. 
10. The system of claim 1, wherein the force on ears of a user of the headset is spread evenly by the internal gimbals.

11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; and ear cups coupled to the headband, wherein each ear cup is coupled to the headband utilizing an internal gimbal, said cup frame is coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, wherein an only mechanical coupling between the ear cup and the headband is via the internal gimbal and the headband slide; spreading a force of the ear cups around ears of a user's head utilizing the internal gimbals. 



12. The method of claim 11, wherein the internal gimbal extends into an aperture in a pad frame in the ear cup. 
13. The method of claim 11, wherein the internal gimbal comprises a tip that is wider than its base. 
14. The method of claim 13, wherein the tip is rounded. 
15. The method of claim 11, wherein the headband comprises headband endcaps at each end of the headband. 
16. The method of claim 15, wherein a headband slide is coupled to each headband endcap. 
17. The method of claim 16, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure. 
18. The method of claim 16, wherein each headband slide is coupled to a headband endcap via a headband pivot. 
19. The method of claim 18, wherein the headband pivot provides rotational motion of the ear cups with respect to the headband. 

20. An audio headset, the headset comprising: a headband; and ear cups coupled to the headband, wherein each ear cup is coupled to the headband utilizing an internal gimbal that, when the audio headset is worn by a user, spreads a force of the ear cups around the user's head, wherein said cup frame is coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, wherein an only mechanical coupling between the ear cup and the headband is via the internal gimbal and the headband slide.

1. An audio headset, the headset comprising: a headband; and ear cups coupled to the headband, wherein each ear cup is coupled to the headband utilizing an internal gimbal, said cup frame coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, wherein an only mechanical coupling between the ear cup and the headband is via the gimbal post and the headband slide,

    2. The system of claim 1, wherein the gimbal post extends into an aperture in a pad frame in the ear cup. 
    3. The system of claim 1, wherein the gimbal post comprises a tip that is wider than its base. 
    4. The system of claim 3, wherein the tip is rounded. 
    5. The system of claim 1, wherein the headband comprises headband endcaps at each end of the headband. 
    6. The system of claim 5, wherein a headband slide is coupled to each headband endcap. 
    7. The system of claim 6, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure. 
    8. The system of claim 6, wherein each headband slide is coupled to a headband endcap via a headband pivot. 
    9. The system of claim 8, wherein the headband pivot provides rotational motion of the ear cups with respect to the headband. 
    10. The system of claim 1, wherein the force on ears of a user of the headset is spread evenly by the internal gimbals.

    11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; and ear cups coupled to the headband, wherein each ear cup is coupled to the headband utilizing an internal gimbal, 
said cup frame coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, wherein an only mechanical coupling between the ear cup and the headband is via the gimbal post and the headband slide; spreading a force of the ear cups around ears of a user's head utilizing the internal gimbals,

    12. The method of claim 11, wherein the gimbal post extends into an aperture in a pad frame in the ear cup. 
    13. The method of claim 11, wherein the gimbal post comprises a tip that is wider than its base. 
    14. The method of claim 13, wherein the tip is rounded. 
    15. The method of claim 11, wherein the headband comprises headband endcaps at each end of the headband. 
    16. The method of claim 15, wherein a headband slide is coupled to each headband endcap. 
    17. The method of claim 16, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure. 
    18. The method of claim 16, wherein each headband slide is coupled to a headband endcap via a headband pivot. 
    19. The method of claim 18, wherein the headband pivot provides rotational motion of the ear cups with respect to the headband.
 
    20. An audio headset, the headset comprising: a headband; and ear cups coupled to the headband, wherein each ear cup is coupled to the headband utilizing an internal gimbal that, when the audio headset is worn by a user, spreads a force of the ear cups around the user's head, said cup frame coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, wherein an only mechanical coupling between the ear cup and the headband is via the gimbal post and the headband slide, 


As can be seen from the chart above, Claims 1-20 of the instant application are obvious broader versions of corresponding Claims 1-20 of the US Pat. 10667029, and it has been held that omission of an elements of a primary reference is obvious where the function attributed to such element is not desired or required (see MPEP 2144.04 II A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 each recites the limitation "said ear cup frame" in lines 4, 5 or 6.  There is insufficient antecedent basis for this limitation in each of the claims.
Claims 2-10 and 12-19, each inherits the deficiency of either one of claim 1 or 11 based on their respective dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beguin (US PAT 3719954, hereinafter Beguin).
Regarding claim 1, Beguin discloses an audio headset (e.g. headset 10), (see at least the abstract and figure 1) the headset comprising: a headband (e.g. a headband 12); and ear cups (e.g. pair of earcups 14) coupled to the headband (see figure 1), wherein each ear cup is an internal gimbal (e.g. an internal gimbal element 22 coupling the headband 12 to earcups 14), (see figures 2 and 3), a cup frame (e.g. earcup wall portion 14a) coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal (e.g. a fork-like structure 12a having close-end prongs or tines on each side of the gimbal, the fork-like structure 12a is an obvious alternative to a fork), (see figure 2), and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal (e.g. the headband 12 slides vertically within an elongated slot 38 defined by the prongs/tines of the fork-like structure 12a to achieve a desirable adjustment), (see figure 2), wherein an only mechanical coupling between the ear cup and the headband is via the internal gimbal and the headband slide (e.g. the gimbal only mechanically connects the headband 12 and earcup wall 14a), (see Beguin, column 2 line 53 to column 4 line 4, figures 1-4).

Regarding claim 2, Beguin discloses the system of claim 1, wherein the internal gimbal extends into an aperture (e.g. a recess or socket 25) in a pad frame in the ear cup (see Beguin, figure 3).
 
Regarding claim 3, Beguin discloses the system of claim 1, wherein the internal gimbal comprises a tip that is wider than its base (e.g. ball-head tip 22a), (see Beguin, figure 3).

Regarding claim 4, Beguin discloses the system of claim 3, wherein the tip is rounded (e.g. ball-shaped), (see Beguin, figure 3).

Regarding claim 10, Beguin discloses the system of claim 1, wherein the force on ears of a user of the headset is spread evenly by the internal gimbals (e.g. the spring force of the headband 12 inherently spreads evenly and holds the earcups 14 around the ears of the user via the internal gimbal when the headset is in use), (see Beguin, figure 1).

Regarding claim 11, Beguin discloses a method for adjusting a headset (e.g. using an headset 10), (see at least the abstract and figure 1), the method comprising: in a headset (e.g. headset 10), comprising: a headband (e.g. a headband 12); and ear cups (e.g. pair of earcups 14) coupled to the headband (see figure 1), wherein each ear cup is coupled to the headband utilizing an internal gimbal (e.g. an internal gimbal element 22 coupling the headband 12 to earcups 14), (see figures 2 and 3), a cup frame (e.g. earcup wall portion 14a) is coupled to the a fork structure headband slide comprising a tine on each side of the internal gimbal (e.g. a fork-like structure 12a having close-end prongs or tines on each side of the gimbal, the fork-like structure 12a is an obvious alternative to a fork), (see figure 2), and the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal (e.g. the headband 12 slides vertically within an elongated slot 38 defined by the prongs/tines of the fork-like structure 12a to achieve a desirable adjustment), (see figure 2), wherein an only mechanical coupling between the ear cup and the headband is via the internal gimbal and the headband slide (e.g. the gimbal only mechanically connects the headband 12 and earcup wall 14a), spreading a force of the ear cups around ears of a user's head utilizing the internal gimbals (e.g. the spring force of the headband 12 inherently spreads evenly and holds the earcups 14 around the ears of the user via the internal gimbal when the headset is in use), (see Beguin, column 2 line 53 to column 4 line 4, figures 1-4).

Regarding claim 12, Beguin discloses the method of claim 11, wherein the internal gimbal extends into an aperture (e.g. a recess or socket 25) in a pad frame in the ear cup (see Beguin, figure 3).

Regarding claim 13, Beguin discloses the method of claim 11, wherein the internal gimbal comprises a tip that is wider than its base (e.g. ball-head tip 22a), (see Beguin, figure 3).
 
Regarding claim 14, Beguin discloses the method of claim 13, wherein the tip is rounded (e.g. ball-shaped), (see Beguin, figure 3).

Regarding claim 20, Beguin discloses an audio headset (e.g. headset 10), (see at least the abstract and figure 1) the headset comprising: a headband (e.g. a headband 12); and ear cups (e.g. pair of earcups 14) coupled to the headband (see figure 1), wherein each ear cup is coupled to the headband utilizing an internal gimbal (e.g. an internal gimbal element 22 coupling the headband 12 to earcups 14) that, when the audio headset is worn by a user, spreads a force of the ear cups around the user's head (e.g. the spring force of the headband 12 inherently spreads evenly and holds the earcups 14 around the ears of the user via the internal gimbal when the headset is in use), (see figures 2 and 3), wherein a cup frame (e.g. earcup wall portion 14a) coupled to the headband via a fork structure headband slide comprising a tine on each side of the internal gimbal (e.g. a fork-like structure 12a having close-end prongs or tines on each side of the gimbal, the fork-like structure 12a is an obvious headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal (e.g. the headband 12 slides vertically within an elongated slot 38 defined by the prongs/tines of the fork-like structure 12a to achieve a desirable adjustment), (see figure 2), wherein an only mechanical coupling between the ear cup and the headband is via the internal gimbal and the headband slide (e.g. the gimbal only mechanically connects the headband 12 and earcup wall 14a), (see Beguin, column 2 line 53 to column 4 line 4, figures 1-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beguin as applied to claims 1 and 11 above, and further in view of Olodort et al (US PUB 20120140973, hereinafter Olodort).
Regarding claim 5, Beguin discloses the system of claim 1, but fails to explicitly disclose wherein the headband comprises headband endcaps at each end of the headband. 
Olodort in the same field of endeavor teaches that it is well known in the art to provide a headphone (e.g. headphone 100) with a headband (e.g. headband 104), wherein the headband comprises headband endcaps (e.g. joint 106A, B) at each end of the headband as demonstrated in paragraphs [0030], [0047], also figures 1 and 4. Therefore, it would have been obvious to any person having an ordinary skill in the art (PHOSITA) before the effective filling date of the instant application to incorporate headband endcaps as taught by Olodort in the teachings of Beguin so as to facilitate additional rotational movement of the earcups about the headband, and thereby providing the user with the ability to adjust the earcups as desired for an improved fitting and wearing comfort during use.  

Regarding claim 6, Beguin as modified by Olodort discloses the system of claim 5, wherein a headband slide (e.g. telescoping elements 116A,116B) is coupled to each headband endcap (see Olodort, [0032], figures 1 and 4).

Regarding claim 7, Beguin as modified by Olodort discloses the system of claim 6, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure (e.g. via hinges 124A, 124B that could be formed as ball and socket joint), (see Olodort [0033], figures 1 and 4).
 
Regarding claim 8, Beguin as modified by Olodort discloses the system of claim 6, wherein each headband slide is coupled to a headband endcap via a headband pivot (e.g. via hinges 122A, 122B), (see Olodort, [0033], figures 1 and 4).

Regarding claim 9, Beguin as modified by Olodort discloses the system of claim 8, wherein the headband pivot provides rotational motion (e.g. about a rotational direction 128A, B) of the ear cups with respect to the headband (see Olodort, [0033], figures 1 and 4).

Regarding claim 15, Beguin discloses the method of claim 11, but fails to explicitly disclose wherein the headband comprises headband endcaps at each end of the headband. 
However, Olodort in the same field of endeavor teaches that it is well known in the art to provide a headphone (e.g. headphone 100) with a headband (e.g. headband 104), wherein the headband comprises headband endcaps (e.g. joint 106A, B) at each end of the headband as demonstrated in paragraphs [0030], [0047], also figures 1 and 4. Therefore, it would have been obvious to any person having an ordinary skill in the art (PHOSITA) before the effective filling headband endcaps as taught by Olodort in the teachings of Beguin so as to facilitate additional rotational movement of the earcups about the headband, and thereby providing the user with the ability to adjust the earcups as desired for an improved fitting and wearing comfort during use.  

Regarding claim 16, Beguin as modified by Olodort discloses the method of claim 15, wherein a headband slide (e.g. telescoping elements 116A,116B) is coupled to each headband endcap (see Olodort, [0032], figures 1 and 4).

Regarding claim 17, Beguin as modified by Olodort discloses the method of claim 16, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure (e.g. via hinges 124A, 124B that could be formed as ball and socket joint), (see Olodort [0033], figures 1 and 4).
 
Regarding claim 18, Beguin as modified by Olodort discloses the method of claim 16, wherein each headband slide is coupled to a headband endcap via a headband pivot (e.g. via hinges 122A, 122B), (see Olodort, [0033], figures 1 and 4).

Regarding claim 19, Beguin as modified by Olodort discloses the method of claim 18, wherein the headband pivot provides rotational motion (e.g. about a rotational direction 128A, B) of the ear cups with respect to the headband (see Olodort, [0033], figures 1 and 4).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.